Title: To Benjamin Franklin from Robert Montgomery, 24 August 1779
From: Montgomery, Robert
To: Franklin, Benjamin


Dear Sir
Alicante 24th August 1779
I had the honour of writing Your Eccelly. from Madrid advising that I had by the Malicious asertation of a wretch in this place been ordered to return 20 Leagues inland and that I expected to have an Interview next day with the Minester of State, in which I succeeded so well on account of a letter you ware already pleased to write in my favour that he ordered me to return Back to my house Saying he would give the Necessary order to this Governour Respecting my Residence here But on my return yesterday was Surprised to find not only the order promised me by the Count De Florida Blanca, Secretary of State that I should remain peaceably in my Establishment But allso one from the Count De Ricla Secretary of war that I should not only retire inland but not be permited to Carry on Business during the War. These Extreams has oblidged the Governour to Suspend attending to either orders till farther Information I find that the order from De Ricla is in Consequence of the falce Informations given him by the asesor here mentioned in my Last Respects, And therefore must again request that your Eccelly: will do me the honour to write this Minester in my favour, or else the Count de Aranda Embasador at Paris on this Matter that thro’ your means I may be permited to Live quietly with my Family and no Sacrifice to the Malice of an Irreted bad man. I need not mention to Your Eccelly that even the honour is Concerned in my being mintained in our rights and Previliges at this Juncture and as I have always Suported th highest Reputation here as a Merchant and allso been honoured with an Intimacy with the Governour, Lieutenant General Dn George Dunant with General Mace, and the first Spanish Familys in this City, I do not fear giving a very good account should either of the Minesters Require a General Information of My Conduct Since my Establishment in this place, But Very Justly fear that as they have already made a party Master of it I shall fall a sacrifice to their Reconciliations if not suported by Your Eccellys Interpassing warmly in my favour, Should you please to give me any order to Execute I think it will Effectualy secure my Residence and should it be for any suplys of this Produce for America shall Execute it at my own Expence and acct if you think proper and should it be in any other Line either here or at Madrid you may Depend on my utmost Abilitys being Exerted in obeying any of your Commands.
Being with the Most Profound Respect Dear Sir Your Eccellys: most obedt. humble Servt
Robt Montgomery

We have Just Learned but without Circumstances that the United fleets have gained a Compleat Victory over the English which if true will Certainly bring us a Peace with Independancy—

 
Notation: Robt Montgomery
